Exhibit 99.1 1 NAPTP 2nvestor Conference May 23 - 24, 2012 NASDAQ: CPNO 2 Disclaimer This presentation includes “forward-looking statements,” as defined in the federal securities laws. Statements that address activities or events that Copano believes will or may occur in the future are forward-looking statements. These statements include, but are not limited to, statements about future producer activity and Copano’s total distributable cash flow and distribution coverage. These statements are based on management’s experience and perception of historical trends, current conditions, expected future developments and other factors management believes are reasonable. Important factors that could cause actual results to differ materially from those in the forward-looking statements include the following risks and uncertainties, many of which are beyond Copano’s control: the volatility of prices and market demand for natural gas and natural gas liquids; Copano’s ability to continue to obtain new sources of natural gas supply and retain its key customers; the impact on volumes and resulting cash flow of technological, economic and other uncertainties inherent in estimating future production, producers’ ability to drill and successfully complete and attach new natural gas supplies and the availability of downstream transportation systems and other facilities for natural gas and NGLs; mechanical failures and other operational risks affecting the performance of Copano’s processing plants and other facilities, higher construction costs or project delays due to inflation, limited availability of required resources, or the effects of environmental, legal or other uncertainties; general economic conditions; the effects of government regulations and policies; and other financial, operational and legal risks and uncertainties detailed from time to time in Copano’s quarterly and annual reports filed with the Securities and Exchange Commission. Copano undertakes no obligation to update any forward-looking statements, whether as a result of new information or future events. 3 Eagle Ford Shale Update Eagle Ford Shale Growth Projects Business Segment Outlook Agenda Eagle Ford Shale Update Eagle Ford Shale Growth Projects Business Segment Outlook 4 Long-term Value of Eagle Ford Strategy Unchanged Eagle Ford Shale play considered one of the best in North America •Size, quality and proximity to markets Copano assets well positioned •Existing pipes and processing capacity with significant tailgate market access •New, large-diameter pipelines in service Created and investing $1 billion in organic projects •Capital invested at 5x multiple Executed producer contracts totaling up to 1,000,000 MMBtu/d of committed volumes •Weighted average term of approximately 10 years •Committed volumes over the terms of the agreements total approximately 3.3 Tcf of rich Eagle Ford Shale gas Increasing contribution from fee-based cash flows •Vast majority of our Eagle Ford shale contracts include fixed fees for gathering, processing, transportation and fractionation services, and producer volume commitments with deficiency payments Based on today’s operating environment, we expect to maintain current distribution level in the near-term, and our long-term view of distribution growth is unchanged 5 Eagle Ford Shale Processing We expect combined actual NGL recoveries to remain above or near contractually fixed recoveries for the balance of the year •Margins from fixed recovery contract terms are in addition to the fixed fees we collect for our midstream services Houston Central performance •200 MMcf/d cryo achieving better than designed recoveries since late April •While lean oil plant has been achieving lower NGL recoveries from richer natural gas, overall recoveries at the Houston Central complex (cryo plus lean oil) are ranging from slightly above to slightly below weighted-average fixed-recovery contract levels •Upon completion of new, highly efficient cryo expansion: -Copano’s margins benefit from upside under fixed-recovery contracts -Copano retains most of the margin benefit from ethane rejection capability Third-party plant performance •Eagle Ford Gathering’s recoveries at third-party plants are above fixed recovery contract levels •Net impact to Copano of recoveries at third-party plants offsets lower Houston Central recoveries High NGL content creates near-term liquids-handling constraints but ultimately results in long-term value for Copano 6 Houston Central Complex Expansion Projects New 400 MMcf/d cryogenic expansion expected in service 1Q 2013 •Average recoveries will improve when the new cryogenic expansion comes online •When Formosa’s new fractionator becomes operational in 2Q 2013, recoveries will further improve with access to additional NGL handling capacity The second 400 MMcf/d cryogenic expansion further enhances recoveries when placed in service in 2014 •Supported by recently announced producer contract and higher recovery rates •Lean oil plant will be used for overflow or interruptible volume services •Expected capital investment of $190 million at a 5x multiple -Major capital spending begins 2H 2013 These expansions will provide Copano 1 Bcf/d of highly efficient processing capacity backed by long-term producer commitments •Key driver to creating long-term unitholder value from rich Eagle Ford Shale play 7 Long-term Eagle Ford Shale Gas Contracts(1) Eagle Ford Shale will drive shift to fee-based volumes (2)Includes substantial, long-term acreage dedication from GeoSouthern in northern Eagle Ford Shale. 8 Eagle Ford Shale Update Eagle Ford Shale Growth Projects Business Segment Outlook Agenda Eagle Ford Shale Update Eagle Ford Shale Growth Projects Business Segment Outlook 9 DK Pipeline Southwest Extension Further extend DK pipeline by adding approximately 65 miles of 24” pipeline southwest into McMullen County •Provides access to significant new Eagle Ford Shale volumes •Ties additional existing Copano gathering systems directly to Houston Central complex •Supported by new, long-term volume commitment from Petrohawk Energy Expect to begin service 2Q 2013 Estimated capital investment of approximately $120 million 10 Double Eagle Condensate Pipeline Joint Venture 50/50 JV with Magellan Midstream •Construct 140-mile condensate gathering system •Utilizes Copano’s existing 14” Copano Goebel pipeline and dual-line rights of way •100,000 Bbls/d of nominal capacity •Ties into existing and expanded Magellan storage and loading docks at the Port of Corpus Christi •Interconnected to local petrochemical plants and refineries via Magellan terminal •Pipeline from Three Rivers to Corpus Christi expected to begin service as early as 1Q 2013; remaining assets 2Q 2013 Executed long-term, fee-based contracts with Talisman and Statoil Estimated capital investment of approximately $100 million (includes Copano’s net JV costs and costs to convert Goebel pipeline) 11 Summary of Eagle Ford Shale Infrastructure Announced total capital investment of over $930 million In excess of 1 Bcf/d of pipeline and processing capacity Greater than 100,000 Bbls/d of fractionation capacity 12 Eagle Ford Shale Update Eagle Ford Shale Growth Projects Business Segment Outlook Agenda Eagle Ford Shale Update Eagle Ford Shale Growth Projects Business Segment Outlook 13 Texas Recent Developments Saint Jo system - north Barnett Shale Combo •Plant fully committed under long-term, fee-based contracts •Plant running at or above nameplate capacity •Treating capacity expansion at Saint Jo plant completed March 2012 -Provides for a maximum of 110 MMcf/d of inlet capacity -Capital investment of $12 million -Increased contract fees for treating •Southeast extension of Saint Jo gathering system -Gathering incremental to current processed volume at Saint Jo -Expect initial service beginning 3Q 2012 -Capital investment of $12.5 million (includes pipe and compression) 14 Texas Recent Developments Eagle Ford Shale •Copano’s total Eagle Ford Shale volumes (including Eagle Ford Gathering volumes) averaged approximately 430,000 MMBtu/d in 1Q 2012 Lake Charles plant •Processed approximately 133,000 MMBtu/d in 1Q 2012 -Currently running on an opportunistic basis -At current pricing, anticipated monthly net gross margin of approximately $500K - $900K 15 Texas Outlook Saint Jo system •Copano’s largest producer continues an active drilling program in the area •Leasing activity continues Eagle Ford Shale •Approximately 240 rigs currently running in the Eagle Ford Shale •Continue to expect volume increases on both wholly owned and joint venture assets for the balance of 2012 and beyond Expect segment gross margin in 2Q 2012 to be higher by $3 - $5 million compared to 1Q 2012 due to successful repair of the cryo at Houston Central and volume growth from the Eagle Ford Shale 16 Oklahoma Recent Developments Woodford Shale •Volumes on the Cyclone Mountain system up in 2Q 2012 from 1Q 2012 •Treating and compression capacity optimization ongoing Mississippi Lime •Drilling near Copano infrastructure continues to be active •Expanding Osage system gathering footprint by installing approximately 34 miles of 8” and 12” pipe to provide additional gathering, processing and nitrogen treating services to Mississippi Lime producers 17 Oklahoma Outlook Rich gas (primarily Hunton dewatering and Mississippi Lime) •Drilling activity remains steady in 2Q 2012 compared to 1Q 2012 •3 rigs running in the Hunton, 6 rigs in the Mississippi Lime and 10 rigs in other rich gas areas •In the Mississippi Lime, volume growth expected as drilling activity increases Lean gas (primarily Woodford Shale) •Modest volume increases due to wells drilled in 1Q 2012; however, production should decline in the second half of the year due to normal well decline and reduced drilling activity •No active rigs Expect gross margin to be flat to slightly lower in 2Q 2012 compared to 1Q 2012 due to lower commodity prices, partly offset by volume growth in the Woodford Shale and continued development in the Mississippi Lime 18 Rocky Mountains Outlook Drilling and dewatering activity will be driven by commodity prices and producer economics •2Q 2012 volumes for Bighorn expected to be lower compared to 1Q 2012 •2Q 2012 volumes for Fort Union expected to be lower compared to 1Q 2012 2Q 2012 Adjusted EBITDA expected to be $3 million higher compared to 1Q 2012, as distribution from Fort Union should include Copano’s share of annual payments for treating deficiency fees Fort Union earned in 2011 19 Appendix 20 Introduction to Copano Independent midstream company founded in 1992 •Producer focused •Entrepreneurial approach •Focus on long-term accretive growth •Publicly traded LLC -No general partner or incentive distribution rights -Tax benefits similar to MLPs, but with corporate governance of a C-corp Service throughput volumes approximate 2,232,000 MMBtu/d of natural gas(1) Over 7,000 miles of active pipelines 10 natural gas processing plants with over 1.2 Bcf/d of combined processing capacity One NGL fractionation facility with total capacity of 44,000 Bbls/d (1)Based on 1Q 2012 results.Includes unconsolidated affiliates. 21 Area of Operations Operating segments •Texas •Oklahoma •Rocky Mountains Copano currently has assets in five U.S. resource plays •Eagle Ford Shale •North Barnett Shale Combo •Woodford Shale •Mississippi Lime •Powder River Basin Niobrara 22 Liquidity and Capitalization As of March 31, 2012, total available liquidity approximately $385 million 23 Shifting Contract Mix Continued shift towards a more fee-based mix •Eagle Ford Shale and north Barnett Shale Combo volume growth are key drivers Contract Mix as a % of Gross Margin 1Q 2010 4Q 2011 1Q 2012 Fee-based 27% 47% 58% Percentage-of- proceeds 39% 27% 26% Keep- whole/Other 36% 41% 22% Net hedging -2% -15% -6% Net commodity exposed 73% 53% 42% Note: Includes Copano’s share of gross margin from unconsolidated affiliates.Approximate percentages based on Copano internal financial planning models. 24 Expansion Capital Expenditures Board approved 2012 expansion capex of approximately $375 million 25 Hedging Strategy Continued shift towards a more fee-based contract mix •Reliance on hedging will decrease as contract mix changes over time 2012 hedged near policy limits for all products except ethane •Approximately 90% of propane, butane, natural gasoline and condensate exposure hedged •Approximately 40% of ethane exposure hedged 2013 hedging positions continue to be added •Between 60% and 80% of butane, natural gasoline and condensate exposure hedged •Approximately 75% of propane exposure hedged •No ethane hedges for 2013 26 Commodity-Related Margin Sensitivities Matrix reflects 1Q 2012 wellhead and plant inlet volumes, adjusted using Copano’s 2012 planning model (1)Consists of Texas and Oklahoma Segment gross margins. 27 Texas Net Commodity Exposure Note:See explanation of processing modes in this Appendix. (1)Source:Copano Energy internal financial planning models.Based on 1Q 2012 daily wellhead/plant inlet volumes. (2)Fractionation at Houston Central complex permits significant reductions in ethane recoveries in ethane rejection mode.To optimize profitability, plant operations can also be adjusted to partial recovery mode. (3)At the Houston Central complex, pentanes+ may be sold as condensate. 28 Texas Commodity Price Sensitivities Texas segment gross margins excluding hedge settlements •Matrix reflects 1Q 2012 volumes and operating conditions, adjusted using Copano’s 2012 planning model Note:Please see this Appendix for definitions of processing modes and additional details. 29 Oklahoma Net Commodity Exposure Note:See explanation of processing modes in this Appendix.Values reflect rounding. (1)Source:Copano Energy internal financial planning models. (2)Ethane rejection at Paden plant is limited by nitrogen rejection facilities. (3)Reflects impact of producer delivery point allocations, offset by field condensate collection and stabilization. 30 Oklahoma Commodity Price Sensitivities Oklahoma segment gross margins excluding hedge settlements •Matrix reflects 1Q 2012 volumes, adjusted using Copano’s 2012 planning model Note:Please see this Appendix for definitions of processing modes and additional details. 31 Rocky Mountains Sensitivities 1Q 2012 Adjusted EBITDA volume sensitivity (positive or negative impact) •Bighorn: 10,000 MMBtu/d $250,000(1) •Fort Union: 10,000 MMBtu/d immaterial impact until physical volumes exceed long-term contractual volume commitments -1Q 2012 pipeline throughput: 658,874 MMBtu/d -1Q 2012 revenue based on 786,377 MMBtu/d of volume commitments Note:See this Appendix for reconciliation of Adjusted EBITDA.Values reflect rounding. (1)Impact on Adjusted EBITDA based on Copano’s interest in the unconsolidated affiliate. 32 Hedging Impact of Commodity Price Sensitivities Commodity hedging program supplements cash flow in 2012 through 2013 during less favorable commodity price periods 33 Processing Modes Full Recovery Texas and Oklahoma - If the value of recovered NGLs exceeds the fuel and gas shrinkage costs of recovering NGLs Ethane Rejection Texas and Oklahoma - If the value of ethane is less than the fuel and shrinkage costs to recover ethane (in Oklahoma, ethane rejection at Paden plant is limited by nitrogen rejection facilities) 34 Reconciliation of Non-GAAP Financial Measures Adjusted EBITDA •We define adjusted EBITDA as: -net income (loss); -plus interest and other financing costs, provision for income taxes, depreciation, amortization and impairment expense, non-cash amortization expense associated with our commodity derivative instruments, distributions from unconsolidated affiliates, loss on refinancing of unsecured debt and equity-based compensation expense; -minus equity in earnings (loss) from unconsolidated affiliates and unrealized gains (losses) from commodity risk management activities; and -plus or minus other miscellaneous non-cash amounts affecting net income (loss) for the period. •The following table presents a reconciliation of the portion of our EBITDA and Adjusted EBITDA attributable to each of our segments to the GAAP financial measure of net income (loss).
